DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 15-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0286412) in view of Lin et al. (US 2020/0015120) and Ye (US 2018/0270021, relying on the provisional application 62/471,935).
Regarding Claim 15, Kim teaches a method for ultra-reliable low-latency communications, the method comprising:
receiving a plurality of logical channel prioritization (LCP) parameters corresponding to a first radio link control (RLC) bearer and a second RLC bearer ([0092] in configuring the logical channel and the bearer to the UE, the ENB also configures of which logical channel the logical channel priority is to be applied; [0179] The MeNB 1510 and the SeNB 1515 may configure multi-LCH-RB as a downlink and configure multi-LCH-MCG-RB or multi-LCH-SCG-RB as an uplink with respect to RB that meets the specific condition; [0180] The multi-LCH-rb configuration information is information about a radio bearer in which multi-LCH is configured, and is composed of lower information as below; [0181] TABLE 4 RLC-config … logicalChannelConfig2 Configuration information about SCG-LCH. Information structure is equal to that of logicalChannelConfig. Through the information, logical channel priority information of SCG-LCH and LCG information are instructed), a first portion of the LCP parameters corresponding to a first logical channel associated with the first RLC bearer, and a second portion of the LCP 
receiving a first RLC data packet from the first RLC bearer and a second RLC data packet from the second RLC bearer ([0185] the UE 1505 starts multi-LCH operation with respect to the bearer in which multi-LCH is configured. That is, in transmitting the uplink data of the bearer in which MCG-RB is configured, the UE 1505 always transmits PDCP data of the bearer to the MCG-RLC device and MCG-LCH (1545). In transmitting the uplink data of the bearer in which SCG-RB is configured, the UE 1505 always transmits PDCP data of the bearer to the SCG-RLC device and SCG-LCH (1545). In transmitting the uplink data of the bearer in which duplicate is configured, the UE 1505 
	However, Kim does not teach determining whether the first and second RLC data packets are duplicated RLC data packets based on first and second logic channel identities corresponding to the first and second logical channels; and
responsive to a determination that the first and second RLC data packets are duplicated RLC data packets, packing the first RLC data packet and the second RLC data packet into different MAC data packets based on the first portion and the second portion of the LCP parameters, respectively.
	In an analogous art, Lin teaches determining whether the first and second RLC data packets are duplicated RLC data packets based on first and second logic channel identities corresponding to the first and second logical channels ([0062] respective indication information corresponding to each logical channel may directly indicate a carrier or carrier group used for transmitting duplicated data carried in the each logical channel, so that the device for transmitting data may directly schedule the duplicated data carried in each logical channel according to the carrier or carrier group indicated by the indication information of the each logical channel. Or the respective indication 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lin’s method with Kim’s method so that duplicated data in the two logical channels may be scheduled to be transmitted on different carriers, the frequency diversity gain may be obtained, and the reliability of transmission is further improved (Lin [0061]).
The combination of Kim and Lin does not teach responsive to a determination that the first and second RLC data packets are duplicated RLC data packets, packing the first RLC data packet and the second RLC data packet into different MAC data packets based on the first portion and the second portion of the LCP parameters, respectively.
In an analogous art, Ye teaches responsive to a determination that the first and second RLC data packets are duplicated RLC data packets, packing the first RLC data packet and the second RLC data packet into different MAC data packets based on the first portion and the second portion of the LCP parameters, respectively ([0026] wherein a priority of the first logical channel and a priority of the second logical channel are higher than a priority of the logical channel associated to the second RB. The UE may perform a logical channel prioritization to prioritize either the first data or the duplicate higher than the second data according the priorities of either the first logical channel or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ye’s method with Kim’s method so that the two duplicated MAC PDUs can be transmitted on different carriers, and thereby the ultra-reliable communications can be achieved in the NR system (Ye [0004]). Moreover, more flexible transmissions of MAC PDUs can be accomplished by considering the priorities of the logical channels.

Regarding Claim 16, the combination of Kim, Lin and Ye, specifically Kim teaches the LCP parameters are received from a first base station for duplication in dual-connectivity operations between the first base station and a second base station ([0092] in configuring the logical channel and the bearer to the UE, the ENB also configures of which logical channel the logical channel priority is to be applied; [0096] The priority of data stored in PDCP that is connected to two or more logical channels follows the priority of MCG-LCH if the corresponding RB is MCG-RB, and follows the priority of SCG-LCH if the RB is SCG-LCH; [0179] MeNB 1510 determines to add a serving cell of SeNB 1515 to the UE 1505, and performs a procedure for serving cell addition with the SeNB 1515 (1520). In particular, if SCell of the SeNB 1515 is firstly configured to the UE 1505 (i.e., if the first SCG SCell is configured), the MeNB 1510 

Regarding Claim 17, Kim does not teach receiving a duplication indicator in the MAC entity; wherein determining whether the first and second RLC data packets are duplicated RLC data packets comprises: determining whether the first and second RLC data packets are duplicated RLC data packets based on the first and second logical channel identities and the duplication indicator in the MAC entity.
In an analogous art, Lin teaches receiving a duplication indicator in the MAC entity ([0066] in a MAC layer, the device for transmitting data may firstly determine whether there is an indication field for carrying the indication information in the logical channel configuration information corresponding to each logical channel. If there is the indication field, the device for transmitting data may schedule duplicated data carried in the plurality of logical channels to different carriers); wherein determining whether the first and second RLC data packets are duplicated RLC data packets comprises: determining whether the first and second RLC data packets are duplicated RLC data packets based on the first and second logical channel identities and the duplication indicator in the MAC entity ([0062] respective indication information corresponding to each logical channel may directly indicate a carrier or carrier group used for transmitting duplicated data carried in the each logical channel, so that the device for transmitting data may directly schedule the duplicated data carried in each logical channel according to the carrier or carrier group indicated by the indication information of the each logical channel. Or the respective indication information corresponding to each logical channel may indicate identity information of a logical channel that transmits duplicated data 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lin’s method with Kim’s method so that duplicated data in the two logical channels may be scheduled to be transmitted on different carriers, the frequency diversity gain may be obtained, and the reliability of transmission is further improved (Lin [0061]).

Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 15.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 16.
Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in Claim 17.

Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter Kim ‘412) in view of Lin et al., Ye and Kim et al. (US 2020/0022106, hereinafter Kim ‘106).
Regarding Claim 18, Kim ‘412 does not teach generating the first RLC data packet based on a first packet data convergence protocol (PDCP) data packet by a PDCP entity; and generating the second RLC data packet based on a second PDCP data packet by the PDCP entity, wherein: the first PDCP data packet and the second PDCP data packet are duplicated PDCP data packets; and the first PDCP data packet 
In an analogous art, Lin teaches generating the first RLC data packet based on a first packet data convergence protocol (PDCP) data packet by a PDCP entity; and generating the second RLC data packet based on a second PDCP data packet by the PDCP entity, wherein: the first PDCP data packet and the second PDCP data packet are duplicated PDCP data packets ([0075] As shown in FIG. 3, a PDCP split carrier duplication function module of a PDCP layer may duplicate PDCP SDU1 into two PDCP PDU1s, the two PDCP PDU1s include the same data and header. In a RLC layer, the two PDCP PDU1s are respectively mapped to RLC logical channel 1 and RLC logical channel 2. In one possible implementation, RRC information element of LogicalChannelConfig of each logical channel includes indication information indicating a carrier ID. For example, indication information corresponding to the RLC logical channel 1 indicates a carrier ID1 corresponding to carrier 1, the carrier 1 corresponds to HARQ entity 1 of a MAC layer, and indication information corresponding to the RLC logical channel 2 indicates a carrier ID2 corresponding to a carrier 2, and the carrier 2 corresponds to HARQ entity 2 of the MAC layer. Therefore, the device for transmitting data may schedule the two PDCP PDU1 s to be transmitted on the carrier 1 and carrier 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lin’s method with Kim ‘412’s method so that duplicated data in the two logical channels may be scheduled to 
The combination of Kim ‘412, Lin and Ye does not teach the first PDCP data packet and the second PDCP data packet are marked by the PDCP entity to avoid packing the first RLC data packet and the second RLC data packet into a single MAC data packet.
In an analogous art, Kim ‘106 teaches the first PDCP data packet and the second PDCP data packet are marked by the PDCP entity to avoid packing the first RLC data packet and the second RLC data packet into a single MAC data packet ([0290] the PDCP entity 4f-15 of the terminal may transmit the same data to the RLC entity 4f-20 for the master base station and to the RLC entity 4f-30 for the secondary base station in duplicate. The predetermined case above may be the case where there is an indication for specific data, such as the case where an indicator is included in the PDCP header).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim ‘106’s method with Kim ‘412’s method so that dedicate message signaling to RLC/MAC is not needed to indicate the duplicate PDCP packets. Thus, better efficiency for the system resource usage and reduced power consumption can be achieved.

Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in Claim 18.

s 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘412 in view of Lin et al., and Ye and 3GPP TS 36.321 V13.4.0 (2017-02).
Regarding Claim 23, the combination of Kim ‘412, Lin and Ye does not teach wherein the LCP parameters comprise a prioritized bit rate, a bucket size duration, a logical channel priority, and a transmission time interval.
In an analogous art, 3GPP TS 36.321 teaches wherein the LCP parameters comprise a prioritized bit rate, a bucket size duration, a logical channel priority, and a transmission time interval (Section 5.4.3.1, The Logical Channel Prioritization procedure is applied when a new transmission is performed. RRC controls the scheduling of uplink data by signalling for each logical channel: priority where an increasing priority value indicates a lower priority level, prioritisedBitRate which sets the Prioritized Bit Rate (PBR), bucketSizeDuration which sets the Bucket Size Duration (BSD). …The MAC entity shall maintain a variable Bj for each logical channel j. Bj shall be initialized to zero when the related logical channel is established, and incremented by the product PBR × TTI duration for each TTI, where PBR is Prioritized Bit Rate of logical channel j)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP TS 36.321’s method with Kim ‘412’s method so that the logical channel prioritization procedure for the duplicated RLC packet transmission can comply with the 3GPP standard to perform correct LCP, and the interoperability with the network and other devices can be maintained.

Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jin et al. (US 2018/0317130) teaches method for generating duplicated PDCP data packet.
Hong et al. (US 2019/0268799) teaches method for transmitting BSR with RLC data duplication.
Baek et al (US 2020/0092746) teaches method for processing data for packet duplication.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413     

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413